         Case 1:18-cr-00341-APM Document 13 Filed 01/24/19 Page 1 of 12



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                               :       Crim. No. 18-CR-341 (APM)
                                                        :
                v.                                      :
                                                        :
JORDAN LASSITER,                                        :
                                                        :
                        Defendant.                      :

              GOVERNMENT’S MEMORANDUM IN AID OF SENTENCING

        The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully submits its Memorandum in Aid of Sentencing. For the

reasons herein, the United States requests that the Court sentence the defendant to a period of 15

months of incarceration, followed by one year of supervised release. The government is not

requesting any fines or restitution in this case other than required court costs. In support of this

sentence, the government states the following.

                      FACTUAL AND PROCEDURAL BACKGROUND

        On November 15, 2018, a federal grand jury for the United States District Court for the

District of Columbia returned a one-count indictment charging the defendant Jordan Lassiter with

Escape from Custody, in violation of 18 U.S.C. § 751(a). On December 17, 2018, the defendant

pled guilty to the sole count in the indictment, without any accompanying plea agreement. The

parties agree as to the factual proffer in this case, but disagree as to the defendant’s criminal history

category.

                                            Factual Proffer

        On June 29, 2016, in Superior Court case number 2016 CF3 8360, the defendant pled guilty

and was convicted of one count of Attempted Robbery, in violation of 22 D.C. Code, Section 2802



                                                   1
         Case 1:18-cr-00341-APM Document 13 Filed 01/24/19 Page 2 of 12



(2001 ed.). On November 10, 2016, the defendant was sentenced by D.C. Superior Court Judge

Patricia Broderick to twelve (12) months of imprisonment, all suspended, followed by three years

of supervised release and two years of supervised probation.

       On June 2, 2017, as a result of a probation violation, the defendant was resentenced to 12

month of imprisonment, with 9 months suspended. On December 11, 2017, as a result of another

probation violation, the defendant was resentenced to 12 months of imprisonment, with 3 months

suspended. On that same day, the defendant was sentenced to an additional three months of

imprisonment on a different case – 2016 CF3 14974 (Attempted Robbery) – with that sentence to

run consecutive to the sentence in 2016 CF3 8360. On February 22, 2018, as a result of another

probation violation, the defendant was resentenced to 12 months of imprisonment in 2016 CF3

8360, to run consecutive to the three months previously imposed in 2016 CF3 14974.

       Until June of 2018, the defendant served his time at Federal Correctional Institution

Cumberland for both cases. On June 5, 2018, the defendant started his halfway house placement

at Hope Village, located at 2840 Langston Place Southeast, Washington, D.C. On September 29,

2018, at approximately 11:33 a.m., the defendant was observed by staff members walking out of

the front door of his assigned housing building with his belongings. Staff members from the facility

asked the defendant where he was going and the defendant responded “I’m gone”. Because the

defendant walked out of the facility willfully and in the presence of staff members, locator calls

were not made. The defendant was placed on escape status and dropped from the official count for

the center. The defendant never returned to Hope Village. At the time of the Defendant’s

unauthorized departure from Hope Village on September 29, 2018, he was in the custody of the

Attorney General, or confinement in an institution where the prisoner was confined by the direction

of the Attorney General.



                                                 2
         Case 1:18-cr-00341-APM Document 13 Filed 01/24/19 Page 3 of 12



                         DISCUSSION AND RECOMMENDATION

I.     Generally Applicable Legal Principles

       When determining the appropriate sentence, the district court should consider all of the

applicable factors set forth in 18 U.S.C. § 3553(a). See United States v. Gall, 128 S. Ct. 586, 596

(2007). The listed factors in 18 U.S.C. § 3553(a) include the following:

               (1) the nature and circumstances of the offense and the history and
               characteristics of the defendant;

               (2) the need for the sentence imposed –
                       (A) to reflect the seriousness of the offense, to
                       promote respect for the law, and to provide just
                       punishment for the offense;
                       (B) to afford adequate deterrence to criminal
                       conduct;
                       (C) to protect the public from further crimes of the
                       defendant; and
                       (D) to provide the defendant with needed educational
                       or vocational training, medical care, or other
                       correctional treatment in the most effective manner;

               (3) the kinds of sentences available;

               (4) the kinds of sentence and the sentencing range established for –
                       (A) the applicable category of offense committed by
                       the applicable category of defendant as set forth in
                       the guidelines –
                               (i) issued by the Sentencing Commission ...;
                               and
                               (ii) that, . . . are in effect on the date
                               the defendant is sentenced; ...

               (5) any pertinent policy statement –
                       (A) issued by the Sentencing Commission ... and
                       (B) that, . . . is in effect on the date the defendant is
                       sentenced.

               (6) the need to avoid unwarranted sentence disparities among
               defendants with similar records who have been found guilty of
               similar conduct; and

               (7) the need to provide restitution to any victims of the offense.


                                                  3
         Case 1:18-cr-00341-APM Document 13 Filed 01/24/19 Page 4 of 12



II.    Defendant’s Sentencing Guidelines Calculation

       A.      Total Offense Level

       The government maintains that the base offense level for this case is 13, pursuant to

U.S.S.G. § 2P1.1(a)(1). That section provides a base offense level of 13 when an escape from

custody occurs and “the custody or confinement is by virtue of an arrest on a charge of felony, or

conviction of any offense.” The defendant’s confinement here was due to a sentence given for a

release violation (rather than as part of the original sentence). The government maintains that an

order of custody for a supervised release violation must be confinement that is “by virtue of

conviction of any offense,” as such confinement would not have occurred absent the conviction of

an offense. Three separate circuits have evaluated the same provision at issue in this case and have

found that the base offense level should be scored as 13 points. See United States v. Patterson, 230

F.3d 1168 (9th Cir. 2000); United States v. Evans, 159 F.3d 908 (4th Cir. 1998); and United States

v. Pynes, 5 F.3d 1139 (8th Cir. 1993). The government is not aware of any circuits that have

reached a contrary position and it does not appear that the District of Columbia Circuit has

addressed the issue.1 Accordingly, the government requests that this Court follow the reasoning of

the Ninth, Fourth and Eighth Circuits and score the base offense level here as 13. That reasoning

is sound. As the Patterson court noted,

               Both Evans and Pynes chiefly rely upon a simple logical argument.
               If the defendant had not been convicted of the original crime, he
               would not have been sentenced to supervised release. If he had not
               been sentenced to supervised release, he would not have been under
               the conditions that he violated. Had he not violated the restrictions
               of his supervised release, the court could not have revoked his


1
  In United States v. Weems, 18-cr-136 (JDB), Judge John Bates ruled on this issue as well, finding
the base offense level is 13; see also United States v. Anderson, 18-cr-152 (CRC) (finding the
same); United States v. Johnson, 18-cr-269 (TFH) (finding the same); United States v. Cook, 18-
cr-308 (RDM) (finding the same). But see United States v. Halfacre, 18-cr-125 (ABJ) (finding the
opposite).

                                                 4
         Case 1:18-cr-00341-APM Document 13 Filed 01/24/19 Page 5 of 12



               release status and returned him to custody. His final custody,
               therefore, is “by virtue of” his original conviction.

Patterson, 230 F.3d at 1170. The Pynes court observed that, although not determinative, the

previous version of § 2P1.1(a)(2), before it was changed to read “otherwise,” stated that 8 was the

applicable base offense level when the confinement was by virtue of “awaiting extradition,

pursuant to designation as a recalcitrant witness, or as a result of a lawful arrest for a

misdemeanor.” Pynes at 1140.

       The government also believes that a 4-point reduction under U.S.S.G. § 2P1.1(b)(3) should

apply to the base offense level, as the defendant escaped from non-secure custody. This would

result in an offense level of 9. The parties agree that a 2-point reduction is appropriate pursuant to

U.S.S.G. § 3E1.1 given the defendant’s acceptance of responsibility. The government therefore

maintains that the total offense level in this case is 7. The government’s assessment is consistent

with the U.S. Probation Office’s analysis.

       B.      Criminal History Category

       Based on the Probation Office’s analysis (“PSR”), the parties disagree about the

defendant’s criminal history. Below is a summary chart of the defendant’s previous adult

convictions and points attributable to them.

 Offense of               Jurisdiction                Disposition             Points
 Conviction (Date of
 Conviction)
 Attempt to Commit        Washington, D.C.            12 months, execution    3 points (U.S.S.G. §
 Robbery (11/10/16)       (2016-CF3-8360)             of sentence             4A1.1(a) and
                                                      suspended as to all     1.2(k)(1))
                                                      (“ess”), 3 years of
                                                      supervised release, 2
                                                      years of probation
 Attempt to Commit        Washington, D.C.            12 months, ess as to    1 point (§4A1.1(c)
 Robbery (11/10/16)       (2016-CF3-14974)            all, 3 years of         and 1.2(k))
                                                      supervised release, 2
                                                      years of probation


                                                  5
          Case 1:18-cr-00341-APM Document 13 Filed 01/24/19 Page 6 of 12



 Petit Larceny             Fairfax County, VA          $396 fines and court     1 point (§4A1.1(c))
 (05/08/17)                (GC16251558)                costs
 Simple Assault            Washington, D.C.            45 days, ess as to all   2 points (§4A1.1(b))
 (03/10/17)                (2017-CF3-2870)             but time served, 1
                                                       year probation
 Resisting Arrest          Washington, D.C.            76 days (time served)    2 points (§4A1.1(b))
 (02/20/18)                (2017-CMD-20568)
 Destruction of            Washington, D.C.     30 days, ess as to all,         1 point (§4A1.1(c))
 Property (misd.)          (2018-CMD-8635)      1 year of
 (07/17/18)                                     unsupervised
                                                probation
 Instant offense committed while under any criminal justice sentence            2 points pursuant to
                                                                                §§4A1.1(d) and
                                                                                4A1.2
 Criminal History Score: 12 | Criminal History Category V

                                       Defendant’s Objections

    i.      Simple Assault and Resisting Arrest Inclusion

         According to the defendant, he objects to the inclusion of the Simple Assault and Resisting

Arrest convictions in the criminal history calculation (PSR, at 25). The government respectfully

disagrees with the defendant and agrees with Probation. Unlike United States v. Price, 409 F.3d

436 (D.C. Cir. 2005), here, Probation verified both convictions, reviewing all available court

documents, including the appropriate plea paperwork. Although Probation noted that there was no

written proffer in the Resisting Arrest case, there is nothing to suggest that the other available court

documents are incorrect or unverified. Moreover, undersigned counsel—as a practitioner in D.C.

Superior Court—is aware that in Superior Court, most misdemeanor cases are resolved through

written pleas, but orally provided proffers.

         To the extent the defendant still maintains the unreliability of the convictions, the

government notes that both convictions are reviewable online, through the D.C. Superior Court

website, known as “Courtview.” If contested, the government requests additional time to pull

certified prior convictions for the Court.



                                                   6
           Case 1:18-cr-00341-APM Document 13 Filed 01/24/19 Page 7 of 12



    ii.      “Double Counting”

          According to the defendant, he objects to the inclusion of the 2 points pursuant to §§

4A1.1(d) and 1.2. The defendant states that adding those points to the criminal history calculation

represents “double counting, as an element of escape is to be under a criminal justice system”

(PSR, at 26).

          This is factually incorrect. An escape from custody can occur when a defendant is assigned

to a halfway house as a part of pre-trial detention.2 One can also be charged with aiding and

abetting escape from custody without actually having been in custody. In either context, the 2-

point enhancement for being under a sentence would not be applicable. This distinction has been

relied upon by circuit courts of appeal to rebut any claim of unfairness by the addition of the two

criminal history points in the escape context.

          For example, in United States v. Wright, 891 F.2d 209, 211 (9th Cir. 1989), the defendant

argued that the addition of two points “result[ed] in an unintended duplication of punishment . . .

because every escape is from custody and that factor is figured into the base points for the offense.”

The United States Court of Appeals for the Ninth Circuit rejected that argument because “not every

person who escapes need be serving a sentence; one may escape from pretrial custody.” Id. In

incorporating the two additional points, the Ninth Circuit stated that it was “not irrational or

unlikely that the Sentencing Commission determined that when an escape is from confinement

imposed by sentence, it should be punished more heavily than escape from some form of pretrial

custody.” Id. At least two other circuit courts of appeal have shared a similar sentiment. See United



2
  Placement in a halfway house as part of pretrial detention is a routine practice in this Court and
in the District of Columbia Superior Court. For example, on May 2, 2018, Domenic Micheli (18-
cr-115-PLF) was ordered to report to Hope Village as part of his pretrial confinement. Mr. Micheli
never reported to Hope Village, left the jurisdiction, and subsequently killed his former employer
with a hatchet in Tennessee a month later.

                                                  7
         Case 1:18-cr-00341-APM Document 13 Filed 01/24/19 Page 8 of 12



States v. Goldbaum, 879 F.2d 811, 814 (10th Cir. 1989) (“Because of the broad application of

Guideline § 2P1.1 the Sentencing Commission may well have intended to differentiate the

sentences” between a defendant who “escaped from prison” and one who “just assisted an escape

or who only escaped from the custody of a police officer after a lawful arrest”). The United States

Court of Appeals for the Third Circuit applied similar reasoning in United States v. Ofchinick, 877

F.2d 251, 256 (3rd Cir. 1989):

       We next consider [defendant’s] contention that the district court erred in the
       computation of his criminal history category by adding 2 points since he escaped
       while under the criminal justice sentence of imprisonment, guideline § 4A1.1(d),
       even though an element of the offense of escape was that he be in custody. . . . We
       reject this contention. While it is true that only a person in custody may escape,
       obviously persons in custody can commit crimes which can be committed by other
       persons as well. For example, an inmate or a visitor can assault a prison guard. If
       such an assault is committed by an inmate, it could not reasonably be urged that the
       sentence he was serving at that time be excluded in the computation of his criminal
       history category, as the defendant's status as an inmate would not be an element of
       the offense and thus could not have been reflected in the applicable guideline, §
       2A2.2. The same thing is true under guideline § 2P1.1(a)(1). That guideline includes
       offenses for instituting or assisting escapes as well as for an escape itself and sets a
       base offense level at 13. Inasmuch as persons not in custody may be sentenced under
       the guideline, it is inconceivable that the Sentencing Commission intended the
       establishment of a base offense level therein to impact on the computation of the
       criminal history category. A contrary ruling would mean that an inmate who
       escaped, whose only criminal history was the offense for which he was in custody
       when he escaped, would be subject to the same sentencing range as a person who
       had no criminal history and assisted an inmate to escape. We refuse to construe the
       guidelines to reach such an absurd result.

       Accordingly, the Government contends that there should not be an automatic departure in

every escape case because of a perceived unfairness that other appellate courts have rejected and

found to be an appropriate balancing of the equities by the Sentencing Commission. As will be

discussed in the Government’s sentencing memorandum, the Government also does not believe a

departure here is warranted — as part of a fact specific and independent inquiry — where, as here,

the Defendant has multiple convictions and a dreadful record of probationary compliance.


                                                 8
          Case 1:18-cr-00341-APM Document 13 Filed 01/24/19 Page 9 of 12



         C.     Sentencing Guideline Range

         Thus, a total offense level of 7 and criminal history category of V result in a guideline

imprisonment range of 12-18 months. The guideline range is in Zone C. The guideline term of

supervised release is 1 to 3 years. The parties agree that the maximum term of imprisonment is 5

years and the maximum term of supervised release is not more than 3 years.

III.     Sentencing Recommendation

         As stated above, the government requests a sentence of 15 months of incarceration

followed by 1 year of supervised release. This sentence is at the middle of the applicable guidelines

range.

         A.     The Nature of the Offense

         Although the defendant walked away from the halfway house months into his sentence, the

defendant was serving a sentence for multiple probation violations. Moreover, the defendant was

not subsequently arrested until November 21, 2018, meaning that he remained out of custody for

a period of two months. The government recognizes that this is not a violent offense nor one with

an identifiable victim, but the criminal justice system cannot operate in a fair manner if individuals

can simply walk away from a properly adjudicated sentence without any consequences. Moreover,

it appears that the defendant flaunted his departure by announcing his exit, despite knowing that

the reason he was in the halfway house was because of his prolonged incarceration due to his own

misbehavior.

         The government does not want to overstate the value or severity of any one particular case,

but there is no rational explanation for why the defendant decided to leave. Even if there was such

an explanation, the defendant took no steps at all to address whatever motivated him to leave.

Moreover, the defendant at no point alerted any authority as to his absence. As the Court knows,



                                                  9
        Case 1:18-cr-00341-APM Document 13 Filed 01/24/19 Page 10 of 12



being in a halfway house is something the defendant elects, and then agrees to abide by its

conditions. Being at a halfway house is a privilege that allows the defendant more access to the

community and less restrictions than he would have had a federal correctional institute. Simply

put, the defendant took this opportunity for granted.

        B.      The History and Characteristics of the Defendant

        The defendant has a lengthy criminal history and has spent significant periods of his life

incarcerated because of these convictions (at an extremely young age to boot). Without rehashing

the circumstances of every one of his prior convictions, it is sufficient to state the following: 1) the

defendant has a history of committing violent crime and stealing from individuals using force; 2)

the defendant has accrued this criminal history in a rather short period; and 3) the defendant has

performed atrociously when placed on probation.

        As to the last part, the defendant has routinely disrespected the criminal justice system as

part of this history. His rearrests, his failure to abide by release conditions, and his almost constant

revocation of probationary sentences should tell the Court everything it needs to know about how

seriously the defendant takes this process. Moreover, the defendant previously left Hope Village

without authorization on June 8, 2018. As a result of that escape incident, the defendant lost his

phone privileges and good conduct time was disallowed. A month later, he incurred an additional

infraction— for smoking marijuana—and lost various other privileges, including email and

commissary. Suffice it to say, the defendant has not learned his lesson, and his prior punishments

did little to abate his misbehavior. Notably, during the defendant’s incarceration and probation, he

did not complete any educational programs. Time after time, the defendant has received the benefit

of a plea bargain, only to waste the opportunity to rehabilitate. Time after time, the defendant has

received multiple chances by various supervising courts to reassess his behavior, to no avail.



                                                  10
        Case 1:18-cr-00341-APM Document 13 Filed 01/24/19 Page 11 of 12



Unfortunately, the defendant—based on his extensive criminal history and his past conduct—is

simply not ready, capable, or willing to reform. The government sincerely hopes that the Court’s

ultimate sentence will reinvigorate the defendant toward following a better path. Otherwise, he

will likely be unable to ever transition out of this downward spiral.

       C.      The Need for the Sentence Imposed

       The government believes that a sentence of incarceration in the middle of the guidelines is

appropriate here, given the facts and circumstances of his Escape.3 His escape, the length of his

time while he remained out of custody, his prior criminal record, and his prior disciplinary record

indicate that although the defendant may have redeeming qualities, he has not shown himself

willing to take advantage of court instruction to better his life. Although the government could

request a sentence at the high-end of the applicable sentencing guidelines, the government

acknowledges the defendant’s willingness to accept responsibility at an early stage. The

government also notes that the defendant—although remaining out of custody for a lengthy time—

did not commit any known crimes while on escape status. But the government does not and cannot

ignore his history.4 The government therefore recommends a sentence of 15 months of

incarceration, to be followed by 1 year of supervised release, and concurs with the Probation

Office’s recommendations as outlined on pages 20-22 of the PSR.




3
  Given his escape, the government would object to any sentence of probation or community
confinement. Such a punishment would not “promote respect for the law.” 18 U.S.C. §
3553(a)(2)(A). As noted by Probation, he is ineligible for probation. PSR, at 22 ¶ 80.
4
  There are no known factors that would warrant a departure or a variance from the applicable
guidelines. See also PSR, at 23-24 ¶ 87-88.

                                                 11
       Case 1:18-cr-00341-APM Document 13 Filed 01/24/19 Page 12 of 12



                                          Respectfully submitted,

                                          JESSIE K. LIU
                                          UNITED STATES ATTORNEY

                                          By:____/s/______________________________
                                          Gregory Rosen
                                          VA Bar No. 82584
                                          Assistant United States Attorney
                                          District of Columbia
                                          Violent Crimes & Narcotics Trafficking Section
                                          555 4th Street, NW, Room 4828
                                          Washington, DC 20530
                                          (202) 252-6932
                                          Gregory.rosen@usdoj.gov

                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing was served via ECF on counsel for

Defendant, David Bos, Esq. on January 24, 2019.


                                                 /s/
                                              Gregory P. Rosen
                                              Assistant United States Attorney




                                             12
